
	

113 HR 5560 IH: Helping College Students Cross the Finish Line Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5560
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to establish a grant program for undergraduate students
			 with financial need to assist such students in completing degrees at
			 institutions of higher education.
	
	
		1.Short titleThis Act may be cited as the Helping College Students Cross the Finish Line Act.
		2.Grants to institutions to provide awards to undergraduate and vocational students with financial
			 need to assist in completion of degree and certificate programsPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by
			 inserting after subpart 7 the following new subpart:
			
				8Grants to institutions To provide awards to undergraduate and vocational students with financial
			 need To assist in completion of degree and certificate programs
					420.Grants to institutions to provide awards to undergraduate and vocational students with financial
			 need to assist in completion of degree and certificate programs
						(a)Grants for establishment of financial assistance programThe Secretary shall award grants to institutions of higher education to establish programs of
			 financial assistance for students in accordance with this section.
						(b)Financial assistance program
							(1)EstablishmentAn institution of higher education receiving a grant under subsection (a) shall establish a
			 financial assistance program to award funds to not less than 100 eligible
			 students per academic year in accordance with this subsection.
							(2)Student eligibilityA student shall be eligible for an award under a financial assistance program established by an
			 institution of higher education in accordance with this subsection if—
								(A)such student is enrolled as an undergraduate or vocational student at such institution on a not
			 less than half-time basis;
								(B)such student is academically able to complete the degree or certificate program for which such
			 student is enrolled within an academic year;
								(C)such student is in good academic standing at such institution (as determined by such institution)
			 at the time of the distribution of the award;
								(D)in the case of a student who previously received an award under this section, such student
			 maintained good academic standing during the academic period for which the
			 student
			 received such previous award under this section;
								(E)such student has an outstanding tuition payment due to such institution and is unable to fully pay
			 the amount due; and
								(F)the institution determines that without financial assistance, such student will discontinue the
			 degree or certificate program for which such student is enrolled due to an
			 inability to pay tuition.
								(3)Grant amountThe amount of an award to a student under a financial assistance program established by an
			 institution of higher education in accordance with this subsection for a
			 semester or equivalent shall be the lesser of—
								(A)$1,000; or
								(B)the amount of tuition such institution determines the student is unable to pay for such semester or
			 equivalent.
								(4)Limitation on number of grantsA student may only receive an award under a financial assistance program established by an
			 institution of higher education in accordance with this subsection for a
			 total of two semesters or the equivalent of two semesters.
							(5)Information on other financial assistance
								(A)Information requiredEach institution of higher education receiving a grant under subsection (a) shall provide
			 information to each covered student attending such institution on
			 financial assistance available from any source other than this section.
								(B)Covered student definedIn this paragraph, the term covered student means a student receiving an award under a financial assistance program established by an
			 institution of higher education in accordance with this subsection in an
			 amount that does not fully pay an outstanding tuition payment due to such
			 institution.
								(c)Financial literacy surveyThe Secretary shall create, and each student receiving an award under a financial assistance
			 program established by an institution of higher education in accordance
			 with subsection (b) shall complete, an online survey concerning financial
			 literacy. Such survey shall include matters relating to budgeting and
			 saving, student loan debt, and career planning.
						(d)Reports
							(1)Institutions of higher educationEach institution of higher education receiving a grant under subsection (a) shall annually submit
			 to the Secretary a report containing, for the academic year preceding the
			 date of the submission of such report—
								(A)the number of students enrolled at such institution that received an award under a financial
			 assistance program established by such institution in accordance with
			 subsection (b);
								(B)the number of such students who completed the degree or certificate program in which such students
			 were enrolled during such academic year;
								(C)the number of such students who, following completion of the degree or certificate program in which
			 such students were enrolled, subsequently enrolled in a degree or
			 certificate program at a higher level;
								(D)the number of such students who, following completion of the degree or certificate program in which
			 such students were enrolled, subsequently obtained full-time employment
			 and the average salary for such students; and
								(E)any other information that the Secretary considers necessary.
								(2)SecretaryThe Secretary shall annually submit to Congress a report on the implementation of this section.
			 Such report shall include—
								(A)the aggregate data submitted by all institutions of higher education in accordance with paragraph
			 (1);
								(B)an analysis of the grant program under this section and any suggestions for improving such program;
			 and
								(C)any other information that the Secretary considers necessary.
								(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal years 2015 through 2020..
		
